Dear Mayor Dixon:
You have asked for an Attorney General's opinion as to whether the City of Westlake's Director of Public Works may use a public vehicle of the City to commute to McNeese University. You have advised the undersigned that the additional education being sought by this individual is not within the course and scope of his employment nor a mandatory condition of this position. You also stated that the classes are unrelated to his job duties.
Unfortunately, this use of a public vehicle would be violative of Art. VII, § 14 of the Louisiana Constitution (1974) as an unconstitutional gratuity of public property by the City of Westlake.
Should you need further assistance, please do not hesitate to contact us.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb